Citation Nr: 0631525	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left thoracic outlet 
syndrome.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 until 
his retirement in January 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran now lives in Europe and his 
claim is currently under the jurisdiction of the Regional 
Office in Pittsburgh, Pennsylvania. 

The July 2004 statement of the case included six issues.  
However, the veteran noted on his August 2004 substantive 
appeal that he was only appealing the denial of his claim 
for service connection for left thoracic outlet syndrome and 
his claim for service connection for colon polyps.  Service 
connection for colon polyps was granted by the RO in April 
2005.  Accordingly, only the claim for service connection 
for left thoracic outlet syndrome is currently before the 
Board.

On his August 2004 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge.  The veteran failed 
to report for his scheduled hearing in July 2006, and he did 
not request a postponement.  Accordingly, his request for a 
hearing is considered to be withdrawn.  See 
38 C.F.R. §§ 20.702(d) (2006).


FINDING OF FACT

Left thoracic outlet syndrome was first diagnosed more than 
four years after service and left thoracic outlet syndrome 
has not been shown to be related to service.


CONCLUSION OF LAW

Left thoracic outlet syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VA is required to notify a 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been 
prejudiced thereby).  As explained below, the Board has 
determined that service connection is not warranted for left 
thoracic outlet syndrome.  Consequently, no disability 
rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to those elements.

The record reflects that by letters dated in July 2003 and 
June 2005, the veteran was provided the required notice, to 
include notice that he should submit any pertinent evidence 
in his possession.  The letters specifically informed him of 
the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the veteran's service medical records 
and post service medical records have been obtained.  The 
veteran has also been provided a VA medical examination.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such 
outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History

The veteran served on active duty for over 22 years and his 
service medical records reveal occasional complaints of left 
shoulder pain, which was attributed to winging of the left 
scapula.  None of the service medical records indicate that 
the veteran ever received a diagnosis of left thoracic 
outlet syndrome.

A March 2002 VA outpatient record reveals that the veteran 
complained of loss of left hand grip strength.  The 
assessment was possible mild radicular problems of the left 
arm, no serious atrophy or other sequalae.  In June 2002, a 
VA examiner noted that the veteran had come for follow up on 
his thoracic outlet syndrome symptoms.

In October 2002 the veteran underwent an electromyelogram, 
and the VA physician provided an impression of left thoracic 
outlet syndrome.  The examiner further noted that the 
veteran's symptoms, left arm weakness and numbness, were 
also consistent with C-8 radiculopathy.

In March 2003, a VA examiner examined the veteran, reviewed 
the veteran's medical history, including the medical records 
discussing thoracic outlet syndrome.  However, the 
physician's diagnoses did not include thoracic outlet 
syndrome.

In June 2003, a VA neurology consultant stated that it was 
doubtful that the veteran had vascular thoracic outlet 
syndrome.

Analysis:

While the veteran's asserts that his complaints of left 
upper extremity pain during service were due to left 
thoracic outlet syndrome not just due to his left shoulder 
disability.  However, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The veteran currently has service connection in effect for a 
left shoulder disability and for a cervical spine 
disability.  The veteran does not claim, and the medical 
evidence does not show, that the veteran has a left thoracic 
outlet syndrome disability secondary to a service-connected 
disability.

The medical evidence is equivocal as to whether or not the 
veteran currently actually has left thoracic outlet syndrome 
at all.  Regardless, none of the medical evidence indicating 
the presence of left thoracic outlet syndrome has related 
such to service.  Since the medical evidence indicates that 
the veteran did not have left thoracic outlet syndrome 
during service, and since none of the post service findings 
of left thoracic outlet syndrome has been attributed to the 
veteran's military service, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for left thoracic outlet syndrome is not 
warranted.


ORDER

Entitlement to service connection for left thoracic outlet 
syndrome is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


